 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority opinion,are precedent for any such action as takenherein.Finally,Section 9 (c) of the Act, which concerns the Board'sauthority to hold representation elections,directs that thisagency should provide such referenda where "an employee orgroup of employees or any individual or labor organizationacting in their behalf"files a petition to the effect that theydesire collective bargaining and that their employer"declinesto recognize their representative."It is obvious that the re-stricted election directed among plant clericals and storeroomemployees by the majority decision does not meet these re-quirements for the employees do not seek Local 4 as theirrepresentative and Local 4 makes no claim to that status.Accordingly,as the majority decision does not resolve thequestion concerning representation which has arisen hereinbut instead achieves an artificial and ill-advised result ignoringthe facts,the law,the existing collective-bargaining contract,and the wishes of both parties and the employees,I cannotjoin in that decision.Rather, I would direct an election amongtheplant clerical and storeroom employees to determinewhether or not they desire the petitioning International Unionas their representative for collective bargaining.RUGCROFTERS OF PUERTO RICO,INC.andJUAN JOSEARCELAY. Case No. 24-CA-400.December 2, 1953DECISION AND ORDEROn September 25, 1953, Trial Examiner Thomas N. Kesselissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in certain unfairlabor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto. There-after,theRespondent filed exceptions to the IntermediateReport.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondent'sexceptions,and the entire record in the case, and herebyadopts the findings, conclusions,and recommendations of theTrial Examiner.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, Rug-crofters of Puerto Rico,Inc., Sabana Abajo, Carolina,PuertoRico,its officers, agents,successors,and assigns shall:107 NLRB No 72. RUGCROFTERS OF PUERTO RICO, INC.2571.Cease and desist from:(a) Discouragingmembership in any labor organization ofitsemployees by discharging or refusing to reinstate itsemployees.(b) Interfering with, restraining,or coercing its employeesin the exercise of their right to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidorprotection by discharging or refusing to reinstate itsemployees.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to Juan Jose Arcelay immediate and full reinstatement to his former or substantially equivalent positionwithout prejudice to seniority or other rights and privileges,and make him whole for any loss of pay he may have suffered,in the manner set forth in the section of the IntermediateReport entitled"The Remedy."(b) Upon request,make available to the Board or its agents,forexamination and copying,allpayroll,social-security,time,and personnel records necessary to determine theamount of back pay due.(c) Post at its plant at SabanaAbajo,Carolina,Puerto Rico,copies of the notice attached to the Intermediate Report andmarked "Appendix."'Copies of said notice, to be furnishedby the Regional Director for the Twenty-fourth Region (San-turce,Puerto Rico),shall,after being duly signed by theRespondent's representative,be posted by the Respondentimmediately upon receipt thereof and maintained by it for aperiod of sixty(60) consecutive days thereafter in conspicuousplaces,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or coveredby any othermaterial.(d) Notify the Regional Director for the Twenty-fourthRegion in writing within ten (10) days from the date of thisOrder what steps the Respondent has taken to comply here-with.iThis notice shall be amended by substituting for the words"The Recommendations of aTrial Examiner" the words"A Decision and Order"In the event that this Order is enforcedby a decree of a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decreeof theUnited StatesCourt of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed by Juan Jose Arcelay, an individual, the General Counsel of theNationalLabor Relations Board, by the Regional Director for the Twenty-fourth Region(Santurce,Puerto Rico),issued his complaint dated June1, 1953,against Rugcrofters of 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDPuerto Rico, Inc., herein called the Respondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices affecting commerce within the meaning of Section 8(a) (3)and (1) and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act Copies of the complaint, the charge, and a notice of hearing were duly servedupon the Respondent and the charging party.With respect to the unfair labor practices, the complaint alleged that on or about December28, 1952, the Respondent unlawfully discharged its employee Arcelay, the charging party,because of his protected concerted activities with other of Respondent's employees and hassince refused to reinstate him, thereby violating Section 8 (a) (3) and (1) of the Act. TheRespondent failed to file an answer to the complaint in accordance with the provisions ofSection 102.20, et seq., of the Board's Rules and Regulations. At the opening of the hearingheld in this proceeding, counsel appearing for the Respondent orally admitted all allegationsof the complaint except those relating to commission of conduct violative of the Act. Counselalso affirmatively offered as Respondent's defense that Arcelay had been discharged forimproper performance of his duties, and because he had refused to work under conditionsestablished by the Respondent for its employees. These affirmative defenses were embodiedin the following statement received in evidence, dated March 24, 1953, signed by counsel asattorney for the Respondent and presented by him to the Regional Director during the in-vestigation of this case:Re: Rugcrofters of P. R., Inc.24-CA-400Attorney Philip Licari, representing the Employer in the above entitled case, was atthe office of the National Labor Relations Board on March 24, 1953. He stated that theposition of the Employer in this case is that the alleged discriminatee involved hereinwas discharged for cause and was in no way discriminated on account of union or con-certed activities. The alleged discriminatee made the contention before the InsularDepartment of Labor that he had been discriminated on account of organizational activ-ities.The Insular Department of Labor, after a hearing, found otherwise and dismissedthe case against the Employer. The same contentions made by the Employer before theInsular Department of Labor are applicable before the National Labor Relations Board.The contention is that the employee was discharged for not having done his work properlyand because he refused to work under working conditions set up by the Company, which,in part, is his refusal to work under the payroll set up which the Employer had at thetime of this discharge.RUGCROFTERS OF PUERTO RICO, INC.By: /s/ Philip LicariPhilip Licari, AttorneyPursuant to notice, a hearing was held at Santurce, Puerto Rico, on June 25, 1953, beforeThomas N. Kessel, the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.The General Counsel and the Respondent were represented by counsel. Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduce evidencewas afforded all parties. After the hearing the General Counsel filed a brief with the under-signed which has been carefully considered.Upon the entire record in the case, and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent admits the allegations of the complaint that it is a Puerto Rico corporationwith its principal office and plant at Sabana Abajo, Carolina, Puerto Rico, where it is engagedin the manufacture and sale of hand-hooked rugs and carpeting, and that in the course of itsoperations it has purchased materials, equipment, and supplies valued at approximately$ 941,000whichwere transported to its plant from States and Territories of the United RUGCROFTERS OF PUERTO RICO,INC.Z59States while it has sold and manufactured products valued at approximately $ 1,200,000 whichwere transported from its plant to and through States and Territories of the United States.The Respondent concedes and it is hereby found that it is engaged in commerce withinthe meaning of Section 2 (6) of the Act.IL THE UNFAIR LABOR PRACTICESA. The pertinentevidenceThe evidence concerning the events in question consists essentially of the testimony ofArcelay and the Respondent's general manager, Patrick Behan. According to Arcelay, hehad been hired by the Respondent as a stockroom clerk on December 8, 1952. His functionswere mainly to weigh and dispatch wool yarn or thread to production employees to be fabri-cated into rugs. He reported for work on Sunday, December 28, 1952, and arrived at theplant at 7 a. m. Starting time was 7:30 a. m. Upon his arrival he found about 25 employeeswho were scheduled to work that day congregated outside the plant. As he was about to punchhis timecard he was told by the others that they had not done so because the Respondent hadchanged its payroll procedures so that they would be paid for that Sunday's work 2 weekshence rather than in the ensuing week as would have been the case under the former pro-cedure.Arcelaymade common cause with his fellow employees in protest against thechange and as other employees arrived at the plant he explained the situation and told themnot to work. His testimony in this respect is supported by a stipulation agreed to by theparties at the hearing that if called as witnesses, Respondent's employees Jesus Madero,Ismael Vizcarrondo Quinones, and Carmen Villanueva would have testified that on themorning of Sunday, December 28, 1952, they were told by Arcelay upon their arrival at theplant not to go inside because the employees were dissatisfied with the method of paymentfor Sunday work, and at his request did not punch the time clock.At 7:20 a. m., Crespo, the Respondent's bookkeeper, arrived with a truckload of addi-tional employees.When he saw the gathering of employees outside the plant he asked whythey had not reported for work. All were silent except Arcelay who answered that the em-ployeeswere willing to work provided that they would be paid according to the formerpractice.Crespo instructed the employees to punch their cards, and indicated that thosewho were unwilling to do so could leave. Arcelay further testified that at about 7:40 a. m.,Behan, accompanied by Supervisor Dona Rosa Gonzalez arrived at the plant. Dona Gonzalezascertained the reason for the protest and explained the matter to Behan. The latter pointedout to the assembled employees the reasons for the payroll change and finally delivered anultimatum, that those who wanted to work under this condition could do so and those whodidn't could leave. Some employees went to work. Others left. Arcelay decided to work. Hewent to the stockroom and opened the door. Having observed that his timecard had only hisnumber on it, whereas the cards for the other employees contained the employee name andnumber, before punching in he proceeded to the office with his timecard to have it corrected.As Arcelay approached the office he was halted at the entrance by his supervisor, CarmeloHernandez, who was conversing with Behan and Crespo. Hernandez learned from Arcelayabout the correction he wished to have made on his timecard and instructed him to returntowork and that he would attend to the card later. Crespo then asked Arcelay what wasgoing on and was informed about the timecard. At this point Behan questioned Crespo as towhat was happening and the latter explained about the card. At the same time Crespo volun-teered the comment to Behan that Arcelay "had been the leader of the protest that had beeninitiated." Behan asked Crespo how long Arcelay had been employed by the Respondent andwas told that it was 2 weeks. He then instructed Crespo to tell Arcelay that his work hadbeen unsatisfactory and that his employment was ended. i Arcelay thereupon requested fullpayment of all money then due him, but was urged by Crespo to return on the next paydayas no money was then on hand to pay him off. Arcelay, however, insisted upon immediatepayment. He was finally summoned to the office where his time was computed and paymentiArcelay primarily speaks Spanish,the language customarily spoken by the Respondent'semployees, but demonstrated to the satisfaction of the undersigned a basic knowledge ofconversationalEnglish by repeating at the hearing in English, after he had testified inSpanish, his version of what was said by the persons involved in the incident at the entranceto the office. Behan's primary language is English, but he claimed to understand Spanishwell, and to speak it "somewhat " 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDin full was made from money taken from pay envelopes for the "Arroyo people." A state-ment in the nature of a letter of recommendation 2 was then prepared and given to Arcelay.He then departed.On cross-examination Arcelay, in response to questions as to whether his work had beencriticized by his supervisor.Hernandez,acknowledged that on one occasion Hernandez hadspoken to him about incorrect weights on wool he had issued. He denied any other criticism.Further examination by the General Counsel along this line elicited from Arcelay testimonyconcerning a single occasion when Hernandez had called to his attention the fact that threadwhich he had issued was 4 to 5 pounds short in weight, and that once a skein of differentcolor appeared in a sack. The movable scale that Arcelay was using was tested and foundto be weighing short. Hernandez adjusted it. Subsequently thread weighed on this scale againproved to be underweight. A movable scale from another department was then used, but thisdidnoteliminate the inaccuracies. Finally, it was decided that Arcelay should use thestationary scale in the finishing department with the result that no further errors occurred.Behan testified that he had arrived at the plant with Dona Gonzalez on December 28 atabout 7:45 a. m. Observing that the employees were not at work he requested Dona Gonzalezto investigate. As she got out of his car a group of female employees approached her andexplained their objection to the payroll change. Behan then advised the employees of thenecessity for the new procedure and told them that they were free to work under theseconditions or to leave. Some went and some stayed. He had no conversation with Arcelayuntil this incident was completely ended and the employees had either gone to work or hadleft the premises. He testified that as he was standing on the steps of the office talking toCrespo trying to get a clear picture of what had happened Arcelay approached and demandedthat he "be made an exception to the other workers, because he wanted to get his money,instead of Friday, on a Saturday." In response to a question by the undersigned. Behanindicated that he understood Arcelay to have been demanding for himself exactly what theemployees had been seeking when they had staged their protest earlier that morning. WhenBehan told him that he would not be treated differently from other employees, Arcelayreplied "Gimme my money," which to Behan meant that be was quitting. To be sure that hehad properly understood Arcelay he turned to Crespo who confirmed that this was Arcelay'sintention.Behan then informed Arcelay that he "would not change the payroll for anybody,and he could go if he didn't want to be paid by it." Arcelay repeated, "Gimme my money,"so he was paid off although the money had to be borrowed to do so. Upon Arcelay's requestfor a letter of recommendation, Behan gave him the statement referred to above.Behan also testified that he had resolved before this incident to discharge Arcelay becausehe had not measured up in his job. During the 3-week period that Arcelay had worked inthe stockroom there had been about 10 to 15 weight shortages in yarn. Behan estimatedsuch error should normally occur once a month. He had Supervisor Hernandez investigatethe shortages and it was determined that the scales used by Arcelay were not properlyadjusted.Behan did not speak to Arcelay about this matter, but automatically held himaccountable on the theory that the person using the scales was responsible for their periodicadjustment which could be accomplished simply by turning a screw. Consequently, Behantestified,when Arcelay quit he remarked to him about his shortcomings and that he wouldnot be "heartbroken" or "break down in tears if he left."2 This statement included an account of Arcelay's final pay and also contained the fol-lowing:TO WHOM IT MAY CONCERNMr. Juan JoseArcelay have (sic) been working for us for three weeks and we havefound that he is not capable of doing the job assigned to him Nevertheless he could beof great assistance in some other kind of job.RUGCROFTERS OF P. R., INC./s/ Patrick BehanPatrick Behan, Mgr. RUGCROFTERS OF PUERTO RICO, INC.261B.FindingsAs thiscasewas litigated only a single question must be answered to resolve the con-flicting issue.Was Arcelay discharged, as he testified, because of his protest activitieswith fellow employees against the Respondent's payroll change, or did he voluntarily quithis job, as Behan testified, because the Respondent would not treat him differently from theother employees? If Arcelay's story is credited, then the complaint has been sustained, fora discharge of an employee under these circumstances, whether it be regarded as a violationof Section 8 (a) (3) or 8 (a) (1) of the Act is coercive and infringes upon the rights of em-ployeesguaranteedby Section 7 of the Actto engagein concerted activities for their mutualaid or protection. On the other hand, if Behan's version is credited, the Respondent has notengagedin unlawful conduct as alleged and the complaint must be dismissed.Arcelay's testimony concerning his participation with other employees in their protestactivities is corroborated in substantial part by the stipulation of the parties referred toabove. Moreover, his testimony as to these activities and the fact that he acted as spokesmanfor the protestingemployees in staring the reason for their action to Crespo in uncontro-verted by other evidence in the record and is therefore credited. Likewise, Arcelay'stestimony that following Behan's ultimatum he went to work and opened the stockroom, andthat he then proceeded to the office to correct his timecard from which his name had beenomitted is uncontradicted and unrefuted by other evidence and is credited. Thus, the onlypointsof conflict between the testimony of Arcelay and Behan relate to the events occurringafterArcelay reached the office door where Behan was conversing with Hernandez andCrespo.As betweenthe twoconflictingversions of what took place at this juncture, I regardArcelay'saccount asmore persuasive than Behan's, especially in view of Arcelay's estab-lished conductleadingup to the events in question. If Behan's testimony were credited, itwould appear that Arcelay having first actively protested in concert with fellow employetsand then having abandoned the protest andgoneto work in the wake of Behan's ultimatum,then reverted to hisoriginaldemand this timegoing italone, and finally quit his job whenhis demand for specialtreatmentwqs denied. It seems more plausible that Arcelay followedthe simple direction which he related rather than the twisting course implied by Behan'stestimony; that he had accepted Behan's ultimatum and had reported to his job, as shown bythe record, but that he was thereafter discharged under the circumstances concerning whichhe testified. I am persuaded by Arcelay's carefully detailed account of these circumstances,including his references to his timecard and the specific remarks of Supervisor Hernandezand Bookkeeper Crespo on'this occasion, that this testimony should be credited, particularlyas the Respondentcould havecalled aswitnesses both Hernandez and Crespo to refuteArcelay's testimonyas well asto corroborate Behan's testimony, and no explanation wasoffered to show why this was not done. Moreover, the Respondent could have producedArcelay's timecard to show that his name had not been omitted, if this were so, but alsofailed to do this. It may reasonably be inferred that the Respondent's unexplained failureto produce these witnesses and evidence was promptedby theknowledgethat their productionwould not havesupporteditsposition.Finally, I regard the unexplained shift in the Re-spondent'sdefensestatedbefore the hearingand againat the outset of the hearing as adischarge for cause to a defense that Arcelay had voluntarily quit his job, as fairly detractingfrom the weight to be accorded Behan's testimony.For the foregoingreasons,and because Arcelay impressed me as a reliable albeit some-times too volublewitness, I am convinced, in accord with his testimony, that Crespo'sremark to Behan provided the motivation for Behan's spontaneous decision to discharge theperson thus identified as the leaderof anemployee protest which had interfered with theRespondent's rush operations 3 by delaying the work of some employees and by the refusal ofotheremployees to work at all. This finding does not preclude justification for Behan'sbelief that Arcelay was an unsatisfactory employee whom he had intended to discharge at9Behan testified that this Sunday work was necessitated by the Christmas rush, and theneed to fill a certain order before Christmas Eve by getting the rugs to New York by eveningof the following day. When he observed that the events in question occurred after Christmas,on December 28, he related the Respondent's rush order to the New Year holiday. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome future time. It is here emphasized, however, that this intention, even if it were a fact,was not, by Behan,s own testimony, a motivating consideration in the discharge of Arcelayon December 28, 1952.When the Respondent's employees staged their concerted protest against the institutionof a payroll change which would have affected one of their terms or conditions of employ-ment, they thereby constituted themselves a labor organization within the meaning of theAct.4 As Arcelay was discharged because he had acted as spokesman or leader of the em-ployee protest, the Respondent thereby unlawfully discriminated against him in regard to hishire and tenure of employment in violation of Section 8 (a) (3) of the Act Such conduct notonly discourages membership in any labor organization of its employees, but discouragesemployees in the exercise of their right freely to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection. It thereby also constitutesa violation by the Respondent of the prohibition in Section 8 (a) (1) of the Act against inter-ference with, restraint, or coercion of employees in the exercise of the rights guaranteedin Section 7 of the Act 5III.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section II, above, occurring in connection with itsoperations described in section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and Territories and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereofIVTHE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmatiye action designedto effectuate the policies of the ActThe undersigned has found that the Respondent discriminated against Juan Jose Arcelayin regard to his hire and tenure of employment because of his concerted activity with andon behalf of o-her employees, thereby discouraging membership in a labor organization andconcerted activity by employees for their mutual aid and protection This conduct was foundto be a violation of both Section 8 (a) (3) and 8 (a) (1) of the Act. For purposes of effectuatingthe policies of the Act, however, the remedy for a discriminatory discharge is the same,whether it be predicated upon a violation of one section or the other or, as here, upon both.Itwill, therefore, be recommended that Respondent offer to Juan Jose Arcelay immediateand full reinstatement to his former or substantially equivalent position without prejudice toseniority or other rights and privileges. See The Chase National Bank of the City of NewYork, San Juan, Puerto Rico, Branch, 65 NLRB 827. It will further be recommended thatRespondent make Arcelay whole for any loss of pay suffered by reason of the discriminationagainst him. Said loss of pay, based upon earnings which he would normally have earnedfrom December 28, 1952, the date of the discrimination against him, to the date of the offerof reinstatement,less net earnings,shall be computed on a quarterly basis in the mannerestablished by the Board in F. W. Woolworth Company, 90 NLRB 289, N. L. R. B. v. Seven-Up Bottling Co., 344 U. S. 344Although the Respondent's unlawful conduct tends to thwart the fulfillment by employees oftheir basic rights guaranteed by the Act to form labor organizations and to engage in pro-tected concerted activity, I am convinced that the Respondent's conduct was spontaneous andunpremeditated and was not the result of hostility towards the general purposes of the Act,particularly as the record is barren of evidence of union animus or any conduct violative ofthe Act prior to the events in question. I do not anticipate, because of the unlawful conductcommitted herein, a danger that the Respondent will in the future commit other similaracts or other conduct proscribed by the Act I shall, therefore, recommend the issuance onlyof a narrow order limited to curing the effects of the conduct found unlawful hereinUpon the basis of the foregoing findings of fact and upon the entire record in the case. Imake the following:4 Smith Victory Corporation, 90 NLRB 2089 enfd. 190 F. 2d 56 (C A. 2); N L R B. v.Kennametal, 182 F. 2d 817 (C. A. 3).5 Smith Victory Corporation, supra BAUSCH AND LOMB OPTICAL COMPANY263CONCLUSIONS OF LAW1.By discriminating with respect to the hire and tenure of employment of Juan JoseArcelay, thereby discouraging membership in a labororganizationof its employees, Re-spondent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise of therightsguaranteed by Section 7 of the Act, Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.].APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policiesof the NationalLabor RelationsAct, we hereby notifyour employees that:WE WILL NOTdiscourage membership in any labor organization of our employeesby discharging or refusing to reinstate our employees.WE WILL NOTinterfere with, restrain,or coerce our employees in the exercise oftheir right to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection by discharging or refusing to reinstate our employees.WE WILL offerto Juan Jose Arcelay immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to any seniority or other rightsandprivileges,andmake him whole for any loss of pay suffered as a result of thediscrimination against him.All our employees are free to form, join, or assist any labor organization,and to engagein any self-organization and other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrain from any or all such activities,exceptto the extent that such right may be affected by an agreement requiring membership in alabor organization as a condition of employment in conformity with Section 8 (a) (3) of theAct.RUGCROFTERS OF PUERTO RICO, INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.BAUSCH AND LOMB OPTICAL COMPANYandTHOMAS RAB-BETS, PetitionerandLOCAL 45, OPTICAL AND INSTRU-MENT WORKERS OF AMERICA,CIO. Case No. 18-RD-98.December 2, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Richard P.O'Connell, hearing officer. The hearing officer's rulings made107 NLRB No, 73.